                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ELLIS REED (#105512)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO.     19-718-JWD-RLB
JAMES LEBLANC, ET AL.
                                               OPINION

        After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 7) dated March 19, 2020, to which no objection

was filed;

        IT IS ORDERED that this Court declines to exercise supplemental jurisdiction over

any potential state law claims, and that this action is dismissed, with prejudice, for failure to

state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A1.

        Signed in Baton Rouge, Louisiana, on April 3, 2020.

                                                   S
                                            JUDGE JOHN W. deGRAVELLES
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA




1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a
civil action or appeal a judgment in a civil action or proceeding under this section [Proceedings in
forma pauperis] if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
any facility, brought an action or appeal in a court of the United States that was dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless
the prisoner is under imminent danger of serious physical injury.”
